COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER ON MOTION

Cause number:            01-15-00590-CV
Style:                   In re Patrick Kent Lindsay Jones
Date motion filed*:      January 11, 2016
Type of motion:          First Motion for Extension of Time to File Appellant’s Brief
Parties filing motion:   Pro Se Appellant
Document to be filed:    Appellant’s Brief

Is appeal accelerated?      No.

If motion to extend time:
       Original due date:                 December 14, 2015
       Number of extensions granted:           0         Current Due Date: December 14, 2015
       Date Requested:                    April 10, 2016 (119 days from December 14, 2015)

Ordered that motion is:
       Granted in part
              If document is to be filed, document due: March 14, 2016.
                    No further extensions of time will be granted.
       Denied
       Dismissed (e.g., want of jurisdiction, moot)
       Other: _____________________________________
       Because appellant failed to timely file his brief, which was due by December 14, 2015,
       after the clerk’s record was filed on November 12, 2015, the Clerk of this Court
       notified appellant on December 30, 2015, that his appeal was subject to dismissal
       unless he filed a brief and extension within 10 days of that notice. See TEX. R. APP. P.
       38.6(a)(1), (d). However, because appellant is pro se and seeks time to retain counsel,
       his motion for extension of time to file his brief is granted in part for 90 days, but no
       further extensions will be granted given the length of the extension. See id.
       10.5(b)(1)(B), (C). Accordingly, if appellant’s brief is not filed by March 14, 2016,
       this appeal may be dismissed without further notice. See id. 38.8(a)(1), 42.3.

Judge’s signature: /s/ Evelyn V. Keyes
                                                               Court
Date: January 21, 2016